—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered June 16, 1993, convicting him of criminal possession of a forged instrument in the second degree, criminal possession of a forgery device, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has failed to preserve for appellate review his claim that he was not properly adjudicated a second felony offender (see, People v Smith, 73 NY2d 961; People v DeGroat, 203 AD2d 378). In any event, he waived this issue (see, CPL 400.21; People v Hewitt, 97 AD2d 828; People v Quattrocchi, 121 AD2d 479). Mangano, P. J., Bracken, Sullivan and Hart, JJ., concur.